DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 11/13/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al (US 2015/0349387 A1). Thereafter, Inaba in view of Fukumura et al (US 2009/0015201 A1). Therafter, Fukumura.

Regarding claim 1, Inaba teaches a power source device comprising: 
a main line (see, fig. 1 and 4) that supplies electric power which is output to the outside (see, fig. 1, 10) and electric power (see, fig. 1, (2), (10); para 0053)  which is input from the outside; 
a plurality of sweep modules (that is disposed along the main line (see, fig. 4, (121, 122), (131, 132), (141, 142) that is connected to the main line; 
and a control unit (see, fig. 4, 150), wherein each sweep module includes a battery module (see, fig. 4, (121 or 122), (131 or 132), (141 or 142)) that includes at least one battery, 
and a power circuit module (input/output of 101, 102, 103, 104) that includes at least one switching element (see, fig. 4, 102 or 103 or 104) that switches between connection and disconnection (see, abstract, para 0008 – 0010, 0155, by using element (150 of fig. 4) between the battery module (see, fig. 4, (121 or 122), (131 or 132), (141 or 142)) and the main line, 
and wherein the control unit (see, fig. 4, 150) is configured to perform 
a first process of executing sweep control for sequentially switching the battery modules which are to be connected to the main line out of the plurality of battery modules by outputting a gate signal for controlling the switching element to the power circuit module (see, figs. 2 and 3; para 0092-0094). 
.

Fukumura discloses hybrid vehicle and control method, (see, figs. 1-6, para 0064-0070:  conditions that battery B (see, fig. 1) is currently charging/discharging in accordance with refresh control by notification device 34, in order to minimize a memory effect on the battery in consideration with power exchange between the battery stored energy and outside power supplied from a commercial means). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba with Fukumura to use available voltage to charge battery after a determination of its condition to ensure that such charging would not contribute to a memory effect.
Regarding claim 2, The combination of Inaba in view of Fukumura teaches including Fukumura, wherein the control unit is configured to execute the sweep control in a state in which the refreshing module in which a state of charge of the battery is increased to a state of charge with which an influence of a memory effect decreases is disconnected from the main line during outputting of electric power to the outside via the main line, which is when the state of the battery is increased (see, figs. 1 and 6, para 0075-0077, i.e. S170-S210 of fig. 6).
Regarding claim 3, The combination of Inaba in view of Fukumura teaches including Fukumura, wherein the control unit is configured to execute the sweep control in a state in which the refreshing module in which a state of charge of the battery is decreased to a state of charge with which an influence of a memory effect decreases is disconnected from the main line during inputting of electric power from the outside via the main line, which is when the state of the battery is decreased (see, figs. 1 and 6, para 0071-0074, i.e. S110-S150 of fig. 6).

Allowable Subject Matter
2.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836